2 N.Y.3d 816 (2004)
HAROLD DAVIS, Appellant,
v.
BRANFORD ESTATES, LTD., et al., Respondents.
Court of Appeals of the State of New York.
Decided June 8, 2004.
Pollack, Pollack, Isaac & DeCicco, New York City (Brian J. Isaac of counsel), for appellant.
Thomas M. Bona, P.C., White Plains (Stephanie K. Cervoni of counsel), for respondents.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.


*817 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be modified, without costs, by remitting to Supreme Court for entry of a judgment solely against defendants Leonard of Delaware Limited Partnership and 117-13 Union Turnpike Corp. individually and doing business as Leonard Worth Associates, LLC, and, as so modified, affirmed.
The verdict sheet named Leonard Worth Associates instead of Leonard Worth Associates, LLC, as the defendant. The entire trial on liability was defended by Leonard Worth Associates, LLC (LLC), which made no motion or attempt to distinguish itself from Leonard Worth Associates, and the jury deliberations undisputedly concerned Leonard Worth Associates, LLC (see Cullen v Naples, 31 NY2d 818, 820 [1972]; Dalrymple v Williams, 63 NY 361, 364 [1875]). Accordingly, defendant LLC's attempts to disavow liability after the verdict are unavailing. Plaintiff's remaining arguments as to defendant Branford Estates, Ltd. lack merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, without costs, by remitting to Supreme Court, Kings County, for further proceedings in accordance with the memorandum herein and, as so modified, affirmed.